            Case 19-63309-sms                    Doc 8        Filed 09/06/19 Entered 09/06/19 16:33:00                              Desc Main
                                                              Document     Page 1 of 39
Fill in this information to identify the case:

Debtor name Amber McDermott Land Trust
                                        Northern                    District of GA
United States Bankruptcy Court for the:
                                                                               (State)           20, S SEP -6 FA 3:57
Case number (If known):   N.---eF-
                                 2is-4:0--5 1s33 i             ci


                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                     04/16

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known).



 Part 1:        Income



 1. Gross revenue from business

     FZI None

            Identify the beginning and ending dates of the debtor's fiscal year, which          Sources of revenue                  Gross revenue
            may be a calendar year                                                              Check all that apply                (before deductions and
                                                                                                                                    exclusions)

           From the beginning of the                                                            O Operating a business
           fiscal year to filing date:     From                     to      Filing date         O Other
                                                   rom DD /YYYY

           For prior year:                 From                     to                          O Operating a business
                                                   MM/ DD/YYYY               MM / DD / YYYY
                                                                                                O Other

           For the year before that:       From                     to                          O Operating a business
                                                   inn DD / YYYY             MM / DD / YrN
                                                                                                O Other




  2. Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
     from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

     El None

                                                                                                Description of sources of revenue   Gross revenue from each
                                                                                                                                    source
                                                                                                                                    (before deductions and
                                                                                                                                    exclusions)

           From the beginning of the
           fiscal year to filing date: From                          to      Filing date
                                                   non DD / YYYY


           For prior year:                 From                      to
                                                   MM / DD / YYYY              MM / DD / YYYY




           For the year before that:        From                      to
                                                   mm DD / YYYY                MM / DD / YYYY




  Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1
               Case 19-63309-sms                       Doc 8         Filed 09/06/19 Entered 09/06/19 16:33:00                                    Desc Main
                                                                     Document     Page 2 of 39
Debtor                Amber McDermott Land Trust
                      Name
                                                                                                     Case number (if known)          -
 Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
       List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90
       days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be
       adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

              None

               Creditor's name and address                             Dates        Total amount or value          Reasons for payment or transfer
                                                                                                                   Check all that apply
       3.1.
                                                                                                                   •      Secured debt
               Creditors name
                                                                                                                   •      Unsecured loan repayments

               Street                                                                                              O      Suppliers or vendors

                                                                                                                   O      Services

                                                          ZIP Code                                                 •      Other
               City                          State

       3.2.
                                                                                                                   •      Secured debt
               Creditors name
                                                                                                                   O      Unsecured loan repayments

               Street                                                                                              O      Suppliers or vendors

                                                                                                                   O      Services

                                                          ZIP Code                                                  •     Other
               City                          State


  4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider
       List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
       guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
       $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
       Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
       general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of
       the debtor. 11 U.S.C. § 101(31).

       Ll     None

               Insider's name and address                              Dates        Total amount or value          Reasons for payment or transfer
       4.1.


               Insider's name

               Street



               City                          State        ZIP Code


               Relationship to debtor




       4.2.


               Insiders name

               Street



               City                          State        ZIP Code


               Relationship to debtor




Official Form 207                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 2
             Case 19-63309-sms                       Doc 8         Filed 09/06/19 Entered 09/06/19 16:33:00                                       Desc Main
                                                                   Document     Page 3 of 39
Debtor               Amber McDermott Land Trust                                                            Case number (if known)
                   Name




 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
    sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
     n None
            Creditor's name and address                             Description of the property                                       Date               Value of property
     5.1.


            Creditor's name

            Street



            City                          State        ZIP Code
     5.2.


            Creditor's name

            Street



            City                          State        ZIP Code


  6. Setoffs
     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
     the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a debt.
     O None
             Creditor's name and address                               Description of the action creditor took                        Date action was       Amount
                                                                                                                                      taken



             Creditor's name

             Street


                                                                     Last 4 digits of account number: XXXX-
             City                          State        ZIP Code


  Part 3:          Legal Actions or Assignments

  7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity—within 1 year before filing this case.

     El     None
             Case title                                    Nature of case                          Court or agency's name and address                      Status of case

     7.1.                                                                                                                                                  O   Pending
                                                                                                  Name
                                                                                                                                                           0   On appeal

             Case number                                                                          Street                                                   U   Concluded



                                                                                                  City                       State            ZIP Code


             Case title                                                                             Court or agency's name and address
                                                                                                                                                           O   Pending
     7.2.
                                                                                                                                                           O   On appeal
                                                                                                  Name
                                                                                                                                                           O   Concluded
              Case number
                                                                                                  Street



                                                                                                  City                               State    ZIP Code


Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
            Case 19-63309-sms                      Doc 8         Filed 09/06/19 Entered 09/06/19 16:33:00                                      Desc Main
                                                                 Document     Page 4 of 39
Debtor             Amber Mcdermott Land Trust                                                        Case number (if known)
                 Name




 8. Assignments and receivership
     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
     El None
            Custodian's name and address                           Description of the property                        Value



            Custodian's name
                                                                   Case title                                         Court name and address

            Street

                                                                                                                     Name
                                                                   Case number
            City                         State        ZIP Code                                                       Street


                                                                   Date of order or assignment
                                                                                                                     City                State              ZIP Code




1=1              Certain Gifts and Charitable Contributions

  9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
     of the gifts to that recipient is less than $1,000
     El None
            Recipient's name and address                           Description of the gifts or contributions                    Dates given         Value



         Recipient's name

         Street



         City                           State        ZIP Code


            Recipient's relationship to debtor




     9.2. Recipient's name


          Street



          City                          State        ZIP Code

             Recipient's relationship to debtor




  Part 5:          Certain Losses

  10. All losses from fire, theft, or other casualty within 1 year before filing this case.
         None
            Description of the property lost and how the loss      Amount of payments received for the loss                     Date of loss       Value of property
            occurred                                                                                                                               lost
                                                                   If you have received payments to cover the loss, for
                                                                   example, from insurance, government compensation, or
                                                                   tort liability, list the total received.
                                                                    List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                    Assets— Real and Personal Property).




 Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 4
            Case 19-63309-sms                     Doc 8         Filed 09/06/19 Entered 09/06/19 16:33:00                              Desc Main
                                                                Document     Page 5 of 39
Debtor             Amber McDermott Land Trust                                                     Case number (if known)
               Name




 Part 6:      Certain Payments or Transfers

 11.Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
    the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
    seeking bankruptcy relief, or filing a bankruptcy case.

           None

            Who was paid or who received the transfer?           If not money, describe any property transferred           Dates              Total amount or
                                                                                                                                              value




            Address


            Street




            City                        State        ZIP Code


            Email or website address



            Who made the payment, if not debtor?




            Who was paid or who received the transfer?           If not money, describe any property transferred           Dates              Total amount or
                                                                                                                                              value


   11.2.


            Address

            Street




            City                        State        ZIP Code

            Email or website address



            Who made the payment, if not debtor?




  12.Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
     a self-settled trust or similar device.
     Do not include transfers already listed on this statement.

     Ei None

            Name of trust or device                               Describe any property transferred                         Dates transfers    Total amount or
                                                                                                                            were made          value




            Trustee




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 5
              Case 19-63309-sms                     Doc 8         Filed 09/06/19 Entered 09/06/19 16:33:00                                   Desc Main
                                                                  Document     Page 6 of 39
Debtor               Amber Mcdermott Land Trust                                                       Case number (if known)
                 Name




 13.Transfers not already listed on this statement
     List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor
     within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
     Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


     El None

             Who received transfer?                                  Description of property transferred or payments received   Date transfer   Total amount or
                                                                     or debts paid in exchange                                  was made        value



   13.1.



              Address

              Street




              City                        State        ZIP Code


              Relationship to debtor




              Who received transfer?


    13.2.

              Address

              Street




              City                        State        ZIP Code


              Relationship to debtor




  Part 7:        Previous Locations

  14.Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

         0   Does not apply
              Address                                                                                                   Dates of occupancy


    14.1.                                                                                                               From                    To
              Street




              City                                                State         ZIP Code


    14.2.                                                                                                               From                     To
              Street




              City                                                State         ZIP Code



 Official Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 6
               Case 19-63309-sms                    Doc 8       Filed 09/06/19 Entered 09/06/19 16:33:00                                      Desc Main
                                                                Document     Page 7 of 39
Debtor
                      Amber McDermott Land Trust                                                       Case number (if known)
                  Name




ME                    Health Care Bankruptcies

 15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
     —       diagnosing or treating injury, deformity, or disease, or
     —       providing any surgical, psychiatric, drug treatment, or obstetric care?

     •       No. Go to Part 9.
     O Yes. Fill in the information below.
              Facility name and address                           Nature of the business operation, including type of services the            If debtor provides meals
                                                                  debtor provides                                                             and housing, number of
                                                                                                                                              patients in debtor's care


   15.1.
               Facility name


                                                                  Location where patient records are maintained (if different from facility   How are records kept?
               Street
                                                                  address). If electronic, identify any service provider.

                                                                                                                                              Check all that apply:

               City                   State       ZIP Code
                                                                                                                                              O Electronically
                                                                                                                                              O Paper

               Facility name and address                          Nature of the business operation, including type of services the            If debtor provides meals
                                                                  debtor provides                                                             and housing, number of
                                                                                                                                              patients in debtor's care


   15.2.
               Facility name


                                                                  Location where patient records are maintained (if different from facility    How are records kept?
               Street
                                                                  address). If electronic, identify any service provider.

                                                                                                                                              Check all that apply:
                                                                                                                                               U Electronically
               City                   State       ZIP Code
                                                                                                                                               O Paper


  Part 9:             Personally Identifiable Information

  16. Does the debtor collect and retain personally identifiable information of customers?

         O No.
         •   Yes. State the nature of the information collected and retained.
                      Does the debtor have a privacy policy about that information?
                      O No
                      O Yes
  17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
      pension or profit-sharing plan made available by the debtor as an employee benefit?

         El No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?
                      O No. Go to Part 10.
                      O Yes. Fill in below:
                           Name Of plan                                                                              Employer identification number of the plan

                                                                                                                     EIN:

                         Has the plan been terminated?
                          O No
                          O Yes



 Official Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
            Case 19-63309-sms                     Doc 8      Filed 09/06/19 Entered 09/06/19 16:33:00                                     Desc Main
                                                             Document     Page 8 of 39
Debtor             Amber Mcdermott Land Trust                                                    Case number (if known)
               Name



 Part 10:          Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18.Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
    brokerage houses, cooperatives, associations, and other financial institutions.

     0     None

            Financial institution name and address         Last 4 digits of account        Type of account                Date account was       Last balance
                                                           number                                                         closed, sold, moved,   before closing or
                                                                                                                          or transferred         transfer


   18.1.                                                                                   0 Checking
            Name
                                                                                           0 Savings
            Street                                                                         0 Money market
                                                                                           0 Brokerage
            City                 State        ZIP Code                                     0 Other

   18.2.                                                                                   0 Checking
            Name
                                                                                           0 Sayings
            Street                                                                         0 Money market
                                                                                           0 Brokerage
            City                  State       ZIP Code                                     CI Other

  19.Safe deposit boxes
     List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

     21 None
                                                                                                                                                       Does debtor
             Depository institution name and address       Names of anyone with access to it            Description of the contents
                                                                                                                                                       still have it?

                                                                                                                                                       1:1 No
            Name                                                                                                                                       0   Yes

            Street


                                                            Address
            City                  State         ZIP Code




 2o. Off-premises storage
     List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
     which the debtor does business.

    n None
                                                                                                                                                       Does debtor
              Facility name and address                     Names of anyone with access to it          Description of the contents
                                                                                                                                                       still have it?

                                                                                                                                                        0 No
            Name
                                                                                                                                                        0 Yes

            Street


                                                             Address
            City                  State         ZIP Code




Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
              Case 19-63309-sms                   Doc 8            Filed 09/06/19 Entered 09/06/19 16:33:00                              Desc Main
                                                                   Document     Page 9 of 39
Debtor             Amber Mcdermott Land Trust                                                      Case number (if known)
                  Name



 Part 11:            Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
     trust. Do not list leased or rented property.

        El None
                                                                 Location of the property               Description of the property                    Value
             Owner's name and address


              Name

              Street



              City                 State       ZIP Code



  Part 12:           Details About Environmental Information


  For the purpose of Part 12, the following definitions apply:
  •     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
        regardless of the medium affected (air, land, water, or any other medium).
  •     Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
        formerly owned, operated, or utilized.
  •     Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
        or a similarly harmful substance.

  Report all notices, releases, and proceedings known, regardless of when they occurred.


  22 Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

         El No
         1:‘ Yes. Provide details below.

              Case title                                  Court or agency name and 'address              Nature of the case                        Status of case

                                                                                                                                                   U Pending
              Case number                                 Name                                                                                     O On appeal
                                                                                                                                                   O Concluded
                                                          Street



                                                          City                     State    ZIP Code



      23 Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
         environmental law?

         •   No
         O Yes. Provide details below.

              Site name and address                       Governmental unit name and address             Environmental law, if known              Date of notice



               Name                                       Name

               Street                                     Street



               City                 State     ZIP Code    City                     State    ZIP Code




 Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 9
              Case 19-63309-sms                   Doc 8           Filed 09/06/19 Entered 09/06/19 16:33:00                                      Desc Main
                                                                 Document      Page 10 of 39
Debtor               Amber McDermott Land Trust                                                      Case number (if known)
                 Name



 24.Has the debtor notified any governmental unit of any release of hazardous material?
     0      No
     0      Yes. Provide details below.

             Site name and address                      Governmental unit name and address                Environmental law, if known                  Date of notice



             Name                                       Name

             Street                                     Street



              City                 State     ZIP Code   City                 State        ZIP Code




                       Details About the Debtor's Business or Connections to Any Business


  25.Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
     Include this information even if already listed in the Schedules.

      El None


              Business name and address                  Describe the nature of the business                         Employer Identification number
                                                                                                                     Do not include Social Security number or ITIN.

                                                                                                                     EIN:
    25.1.
              Name                                                                                                   Dates business existed

              Street
                                                                                                                     From                 To

              City                   State   ZIP Code



              Business name and address                  Describe the nature of the business                         Employer Identification number
    25.2.                                                                                                            Do not include Social Security number or ITIN.

                                                                                                                     EIN:            -
              Name                                                                                                   Dates business existed

              Street
                                                                                                                     From                  To

              City                   State   ZIP Code



              Business name and address                   Describe the nature of the business                         Employer Identification number
                                                                                                                      Do not include Social Security number or ITIN.


    25.3.                                                                                                             EIN:
              Name
                                                                                                                      Dates business existed

              Street

                                                                                                                      From                 To
              City                   State   ZIP Code




 Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 10
                Case 19-63309-sms                  Doc 8      Filed 09/06/19 Entered 09/06/19 16:33:00                                     Desc Main
                                                             Document      Page 11 of 39
Debtor                Amber McDermott Land Trust                                                   Case number of known)
                      Name




 26.   Books, records, and financial statements
       26a.List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

               0      None
                   Name and address                                                                               Dates of service

                                                                                                                  From                To
    26a.1.
                   Name


                   Street




                   City                                           State                 ZIP Code



                   Name and address                                                                               Dates of service

                                                                                                                  From                To
    26a.2.
                   Name


                   Street




                   City                                           State                 ZIP Code



       26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.
               0      None

                          Name and address                                                                        Dates of service

                                                                                                                  From                To
           26b.1.
                          Name


                          Street




                          City                                            State              ZIP Code



                          Name and address                                                                         Dates of service

                                                                                                                   From               To
           26b.2.
                          Name


                          Street




                            City                                          State              ZIP Code



         26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.
                0      None
                                                                                                                   If any books of account and records are
                            Name and address                                                                       unavailable, explain why

             26c.1.
                            Name


                            Street




                            City                                          State              ZIP Code



 Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 11
              Case 19-63309-sms                  Doc 8        Filed 09/06/19 Entered 09/06/19 16:33:00                                    Desc Main
                                                             Document      Page 12 of 39
Debtor             Amber McDermott Land Trust                                                     Case number (rf known)
                   Name




                                                                                                                 If any books of account and records are
                     Name and address                                                                            unavailable, explain why


          26c.2.
                     Name


                     Street




                     City                                              State                 ZIP Code



        26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
             within 2 years before filing this case.

             El None

                     Name and address


          26d.1.
                     Name


                     Street




                       City                                            State                  ZIP Code



                       Name and address


          26d.2.
                       Name


                       Street




                       City                                            State                  ZIP Code




  27.   Inventories
        Have any inventories of the debtor's property been taken within 2 years before filing this case?
        El No
           Yes. Give the details about the two most recent inventories.



              Name of the person who supervised the taking of the inventory                         Date of         The dollar amount and basis (cost, market, or
                                                                                                    inventory       other basis) of each inventory




               Name and address of the person who has possession of inventory records


    27.1.
              Name


              Street




              City                                                      State         ZIP Code




 Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 12
             Case 19-63309-sms                   Doc 8          Filed 09/06/19 Entered 09/06/19 16:33:00                              Desc Main
                                                               Document      Page 13 of 39
Debtor
                    Amber McDermott Land Trust                                                 Case number (if known)
                    Name




             Name of the person who supervised the taking of the inventory                    Date of          The dollar amount and basis (cost, market, or
                                                                                              inventory        other basis) of each inventory




             Name and address of the person who has possession of inventory records


   27.2.
             Name


             Street




             City                                                     State       ZIP Code



  28.List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.

             Name                                Address                                               Position and nature of any           % of interest, if any
                                                                                                       interest




  29.Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
     of the debtor, or shareholders in control of the debtor who no longer hold these positions?
     El No
     0      Yes. Identify below.

             Name                                Address                                                Position and nature of        Period during which
                                                                                                        any interest                  position or interest was
                                                                                                                                      held
                                                                                                                                     From            To

                                                                                                                                     From            To

                                                                                                                                     From            To

                                                                                                                                     From            To

  30.Payments, distributions, or withdrawals credited or given to insiders
      Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
      bonuses, loans, credits on loans, stock redemptions, and options exercised?
      El No
      U Yes. Identify below.

              Name and address of recipient                                           Amount of money or                  Dates               Reason for
                                                                                      description and value of                                providing the value
                                                                                      property


    30.1.
              Name


              Street




              City                                     State           ZIP Code

              Relationship to debtor



Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 13
             Case 19-63309-sms                        Doc 8
                                             Filed 09/06/19 Entered 09/06/19 16:33:00                                                      Desc Main
                                            Document      Page 14 of 39
Debtor              Amber McDermott Land Trust                    Case number of known)
                    Name

             Name and address of recipient

    30.2
             Name

             Street



             City                                          State        ZIP Code

             Relationship to debtor




 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ta No
     0 Yes. Identify below.
              Name of the parent corporation                                                                Employer Identification number of the parent
                                                                                                            corporation

                                                                                                           EIN:



  32 Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     121 No
     0 Yes. Identify below.
              Name of the pension fund                                                                      Employer Identification number of the pension fund

                                                                                                           EIN:




  Part 14:            Signature and Declaration



             WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
             connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
             18 U.S.C. §§ 152, 1341, 1519, and 3571.


             I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
             is true and correct.

             I declare under penalty of perjury that the foregoing is true and correct.

             Execute
                               MM /          YYYY
                                                  9

                                  "sts,                                                   Printed name   ..__,A1"1-•      re—         C-     (E.   re'        -
           \'Sc
             ignd ure of individual signing on behalf of the debtor

             Position or relationship to debtor



         Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
         El No
         0    Yes




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 14
             Case 19-63309-sms                         Doc 8    Filed 09/06/19 Entered 09/06/19 16:33:00                         Desc Main
  Fill in this information to identify the case:
                                                               Document      Page 15 of 39

  Debtor name    Amber McDermott Land Trust
  United States Bankruptcy Court for the: Northern                   District of GA
                                                                                 (State)
  Case number (If known):                                                                                                         D Check if this is an
                                                                                                                                      amended filing



Official Form 206A/B
Schedule A/B: Assets                                            Real and Personal Property                                                      12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as Possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.


For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:      Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

   0       No. Go to Part 2.
   1:1 Yes. Fill in the information below.

       All cash or cash equivalents owned or controlled by the debtor                                                            Current value of debtor's
                                                                                                                                 interest

2. Cash on hand

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

   Name of institution (bank or brokerage firm)                   Type of account              Last 4 digits of account number
   3.1.
   3.2.


4. Other cash equivalents (Identify all)
   4.1.

   4.2.

5. Total of Part 1
   Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



Part 2:      Deposits and prepayments

6. Does the debtor have any deposits or prepayments?

   0       No. Go to Part 3.

   El Yes. Fill in the information below.
                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
7. Deposits, including security deposits and utility deposits
    Description, including name of holder of deposit
    7.1.
    7.2.



   Official Form 206A/B                                        Schedule NB: Assets — Real and Personal Property                               page 1
              Case 19-63309-sms Doc 8
               Amber McDermott Land Trust
                                                            Filed 09/06/19 Entered 09/06/19 16:33:00                                   Desc Main
                                                                                      number
Debtor
                 Name                                      Document      Page 16 Case
                                                                                 of 39                           (if known)




8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

   Description, including name of holder of prepayment
   8.1.
   8.2.

9. Total of Part 2.
   Add lines 7 through 8. Copy the total to line 81.



Part 3:       Accounts receivable

10. Does the debtor have any accounts receivable?

    0     No. Go to Part 4.
    U Yes. Fill in the information below.
                                                                                                                                      Current value of debtor's
                                                                                                                                      interest

11. Accounts receivable

    11 a.90 days old or less:                                                                                   4
                                   face amount                      doubtful or uncollectible accounts

    11 b.Over 90 days old:                                                                               =      4
                                   face amount                      doubtful or uncollectible accounts


12. Total of Part 3
     Current value on lines lla + llb = line 12. Copy the total to line 82.



Part 4:       Investments

13. Does the debtor own any investments?
            No. Go to Part 5.
     U Yes. Fill in the information below.
                                                                                                             Valuation method         Current value of debtor's
                                                                                                             used for current value   interest

14. Mutual funds or publicly traded stocks not included in Part 1
    Name of fund or stock:
    14.1.
    14.2.




15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture

    Name of entity:                                                                   % of ownership:
    15.1.                                                                                       96
    15.2.


16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
    Describe:
    16.1.
    16.2.




17. Total of Part 4
     Add lines 14 through 16. Copy the total to line 83.



 Official Form 206A/B                                        Schedule A/B: Assets — Real and Personal Property                                     page 2
               Case 19-63309-sms Doc 8
                Amber McDermott Land Trust
                                                             Filed 09/06/19 Entered 09/06/19 16:33:00                    Desc Main
  Debtor
                   Name
                                                            Document      Page 17 Case
                                                                                  of 39number (Ir known)




 Part 5:      Inventory, excluding agriculture assets

 18. Does the debtor own any inventory (excluding agriculture assets)?
            No. Go to Part 6.
      0 Yes. Fill in the information below.
       General description                            Date of the last     Net book value of    Valuation method used    Current value of
                                                      physical inventory   debtor's interest    for current value        debtor's interest
                                                                           (Where available)

. 19. Raw materials

                                                      MM / DD / YYYY

 20. Work in progress

                                                      MM / DD / YYYY

 21. Finished goods, including goods held for resale

                                                      MM / DD / YYYY

 22. Other inventory or supplies

                                                      MM / DD / YYYY


 23. Total of Part 5
      Add lines 19 through 22. Copy the total to line 84.

 24. Is any of the property listed in Part 5 perishable?
      1:1 No
      CI     Yes
 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

      1:1 No
      CI     Yes. Book value                        Valuation method                       Current value

  26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
      1:1 No
      1:1 Yes

  Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)

  27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
            No. Go to Part 7.

      0 Yes. Fill in the information below.
           General description                                              Net book value of    Valuation method used   Current value of debtor's
                                                                            debtor's interest    for current value       interest
                                                                            (Where available)
  28. Crops—either planted or harvested


  29. Farm animals Examples: Livestock, poultry, farm-raised fish



  30. Farm machinery and equipment (Other than titled motor vehicles)



  31. Farm and fishing supplies, chemicals, and feed



  32. Other farming and fishing-related property not already listed in Part 6




   Official Form 206A/B                                      Schedule A/B: Assets — Real and Personal Property                        page 3
                Case 19-63309-sms Doc 8
                 Amber McDermott Land Trust
                                                               Filed 09/06/19 Entered 09/06/19 16:33:00                          Desc Main
Debtor
                  Name
                                                              Document      Page 18 Case
                                                                                    of 39number             (if known)




33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?

    •      No
    U Yes. Is any of the debtor's property stored at the cooperative?

           O     No
           O     Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

     O No
     0 Yes. Book value $                         Valuation method                     Current value $

36. Is a depreciation schedule available for any of the property listed in Part 6?

    1:1 No
     O Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

    El No
    CI Yes

Part 7:         Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     0     No. Go to Part 8.
        Cl Yes. Fill in the information below.

    General description                                                       Net book value of         Valuation method         Current value of debtor's
                                                                              debtor's interest         used for current value   interest
                                                                              (Where available)

39. Office furniture



40. Office fixtures



41. Office equipment, including all computer equipment and
    communication systems equipment and software


42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles
    42.1
    42.2
    42.3

43. Total of Part 7.
        Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?

        LI No
        O Yes

 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

        U No
        CI Yes

  Official Form 206A/B                                        Schedule NB: Assets—Real and Personal Property                                  page 4
            Case 19-63309-sms
             Amber McDermott LandDoc 8 Filed 09/06/19 Entered 09/06/19 16:33:00
                                  Trust                                                                                Desc Main
 Debtor                                                     Case number
                 Name
                                        Document    Page 19 of 39                                      (if known)




Part 8:    Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

    12 No. Go to Part 9.
     U Yes. Fill in the information below.


    General description                                                    Net book value of   Valuation method used   Current value of
                                                                           debtor's interest   for current value       debtor's interest
    Include year, make, model, and identification numbers (i.e., VIN,
                                                                           (Where available)
    HIN, or N-number)


47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

    47.1

    47.2

    47.3

    47.4


48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    trailers, motors, floating homes, personal watercraft, and fishing vessels

    48.1

    48.2

49. Aircraft and accessories

    49.1

    49.2

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)




51. Total of Part 8.
     Add lines 47 through 50. Copy the total to line 87.



52. Is a depreciation schedule available for any of the property listed in Part 8?
     •     No
     U     Yes

 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     U     No
     U     Yes




 Official Form 206A/B                                      Schedule A/B: Assets — Real and Personal Property                       page 5
              Case 19-63309-sms
               Amber McDermott LandDoc 8
                                    Trust                      Filed 09/06/19 Entered 09/06/19 16:33:00                        Desc Main
Debtor
                  Name
                                                              Document      Page 20 Case
                                                                                    of 39number           (if known)




Part 9:      Real property

54. Does the debtor own or lease any real property?
    0     No. Go to Part 10.
    CI Yes. Fill in the information below.
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
                                                           Nature and extent      Net book value of   Valuation method used    Current value of
    Description and location of property
    Include street address or other description such as    of debtor's interest   debtor's interest   for current value        debtor's interest
    Assessor Parcel Number (APN), and type of property     in property            (Where available)
    (for example, acreage, factory, warehouse, apartment
    or office building), if available.
    55.1

    55.2

    55.3

    55.4

    55.5

    55.6


56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.


57. Is a depreciation schedule available for any of the property listed in Part 9?
    0       No
    CI      Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
    LI      No
    0       Yes

Part 10: Intangibles and intellectual property

59. Does the debtor have any interests in intangibles or intellectual property?
    0      No. Go to Part 11.
    0 Yes. Fill in the information below.
        General description                                                       Net book value of   Valuation method          Current value of
                                                                                  debtor's interest   used for current value    debtor's interest
                                                                                  (Where available)
60. Patents, copyrights, trademarks, and trade secrets


61. Internet domain names and websites


62. Licenses, franchises, and royalties


63. Customer lists, mailing lists, or other compilations


64. Other intangibles, or intellectual property

65. Goodwill


66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.




 Official Form 206A/B                                          Schedule A/B: Assets — Real and Personal Property                           page 6
              Case 19-63309-sms Doc 8
                Amber McDermott Land Trust
                                                             Filed 09/06/19 Entered 09/06/19 16:33:00                               Desc Main
  Debtor                                                                          Case number
                  Name
                                                            Document      Page 21 of 39                         (if known)




 67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
      U    No
      U    Yes
 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

      LI   No
      U    Yes
, 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
      LI   No
      U    Yes

 Part 11:     All other assets

 70. Does the debtor own any other assets that have not yet been reported on this form?
      Include all interests in executory contracts and unexpired leases not previously reported on this form.
            No. Go to Part 12.
      U     Yes. Fill in the information below.
                                                                                                                                    Current value of
                                                                                                                                    debtor's interest
  71. Notes receivable
      Description (inc)ude name of obligor)
                                                                                                                               =4   $
                                                                      Total face amount     doubtful or uncollectible amount

  72. Tax refunds and unused net operating losses (NOLs)

      Description (for example, federal, state, local)

                                                                                                           Tax year
                                                                                                           Tax year
                                                                                                           Tax year

  73. Interests in insurance policies or annuities



  74. Causes of action against third parties (whether or not a lawsuit
      has been filed)


      Nature of claim

      Amount requested

  75. Other contingent and unliquidated claims or causes of action of
      every nature, including counterclaims of the debtor and rights to
      set off claims



      Nature of claim

      Amount requested

  76. Trusts, equitable or future interests in property



  77. Other property of any kind not already listed Examples: Season tickets,
      country club membership




  78. Total of Part 11.
      Add lines 71 through 77. Copy the total to line 90.

  79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
      El No
      U     Yes


   Official Form 206A/B                                      Schedule A/B: Assets — Real and Personal Property                                  page 7
            Case 19-63309-sms
             Amber McDermott                    Doc 8      Filed 09/06/19 Entered 09/06/19 16:33:00                             Desc Main
                                                                                     number it
Debtor
              Name                                        Document      Page 22 Case
                                                                                of 39               known)




Part 12:     Summary



In Part 12 copy all of the totals from the earlier parts of the form.


      Type of property                                                         Current value of              Current value
                                                                               personal property             of real property

                                                                                $
80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.

                                                                                so
 81. Deposits and prepayments. Copy line 9, Part 2.

                                                                                 so
 82. Accounts receivable. Copy line 12, Part 3.


 83. Investments. Copy line 17, Part 4.

 84. Inventory. Copy line 23, Part 5.

 85. Farming and fishing-related assets. Copy line 33, Part 6.

 86. Office furniture, fixtures, and equipment; and collectibles.
    Copy line 43, Part 7.
                                                                                 so
 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.

                                                                                                          $0
 88. Real property. Copy line 56, Part 9.                                                      4
                                                                                     0
 89. Intangibles and intellectual property. Copy line 66, Part 10.

 90. All other assets. Copy line 78, Part 11.


 91. Total. Add lines 80 through 90 for each column.                    91a.
                                                                                 $   0
                                                                                                   91b.




 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.
                                                                                                                                 $




 Official Form 206A/B                                     Schedule A/B: Assets — Real and Personal Property                            page 8
              Case 19-63309-sms                         Doc 8       Filed 09/06/19 Entered 09/06/19 16:33:00                                      Desc Main
  Fill in this information to identify the case:
                                                                   Document      Page 23 of 39
  Debtor name        Amber McDermott Land Trust
                               Northern
  United States Bankruptcy Court for the:                                 District of GA
                                                                                     (State)
  Case number (If known):                                                                                                                          1:1 Check if this is an
                                                                                                                                                       amended filing
  Official Form 206D
  Schedule D: Creditors Who Have Claims Secured by Property                                                                                                        12/15

  Be as complete and accurate as possible.


 1. Do any creditors have claims secured by debtor's property?
    CA No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
    U Yes. Fill in all of the information below.

 Part 1:        List Creditors Who Have Secured Claims
                                                                                                                               Column A                Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
                                                                                                                               Amount of claim         Value of collateral
    secured claim, list the creditor separately for each claim.
                                                                                                                               Do not deduct the value that supports this
                                                                                                                               of collateral.           claim

BO Creditor's name                                            Describe debtor's property that is subject to a lien



     Creditor's mailing address


                                                              Describe the lien

     Creditor's email address, if known                        Is the creditor an insider or related party?
                                                                    No
                                                               LI Yes

     Date debt was incurred                                    Is anyone else liable on this claim?
                                                               1:1 No
     Last 4 digits of account                                  O Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     number
     Do multiple creditors have an interest in the             As of the petition filing date, the claim is:
     same property?                                            Check all that apply.
     El No                                                     O Contingent
     0 Yes. Specify each creditor, including this creditor,    • Unliquidated
            and its relative priority.                         O Disputed



BE1 Creditor's name                                           Describe debtor's property that is subject to a lien



     Creditor's mailing address


                                                              Describe the lien

     Creditor's email address, if known                        Is the creditor an insider or related party?
                                                               1:1 No
                                                               O Yes

     Date debt was incurred                                    Is anyone else liable on this claim?
                                                               O No
     Last 4 digits of account                                  O Yes. Fill out Schedule H: Codebtors (Official Form 2061-I).
     number                   — —
     Do multiple creditors have an interest in the             As of the petition filing date, the claim is:
     same property?                                            Check all that apply.
     Ct No                                                     O Contingent
     0 Yes. Have you already specified the relative            • Unliquidated
            priority?                                          O Disputed
        O No. Specify each creditor, including this
                 creditor, and its relative priority.


         O Yes. The relative priority of creditors is
               specified on lines

  3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
     Page, if any.


    Official Form 206D                            Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of
 Debtor
               Case 19-63309-sms                           Doc 8    Filed 09/06/19 Entered    09/06/19 16:33:00
                                                                                         Case number                   (if known)
                                                                                                                                                    Desc Main
                  Name                                             Document      Page 24 of 39
                                                                                                                               Column A                  Column B
              Additional Page                                                                                                  Amount of claim           Value of collateral
                                                                                                                               Do not deduct the value   that supports this
                                                                                                                               of collateral.            claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2._ Creditor's name                                           Describe debtor's property that is subject to a lien




    Creditor's mailing address



                                                              Describe the lien


    Creditor's email address, if known                         Is the creditor an insider or related party?
                                                               U No
                                                               O Yes


    Date debt was incurred                                     Is anyone else liable on this claim?
                                                               U No
    Last 4 digits of account                                   O Yes. Fill out Schedule H: Codebtors (Official Form 206H).
    number

    Do multiple creditors have an interest in the              As of the petition filing date, the claim is:
    same property?                                             Check all that apply.

    U No                                                       O Contingent
                                                               O Unliquidated
    U Yes. Have you already specified the relative
           priority?                                           O Disputed

          O No. Specify each creditor, including this
                creditor, and its relative priority.




          O   Yes. The relative priority of creditors is
                  specified on lines


2._ Creditor's name                                           Describe debtor's property that is subject to a lien




     Creditor's mailing address



                                                              Describe the lien


     Creditor's email address, if known                        Is the creditor an insider or related party?
                                                               LI No
                                                               O Yes

     Date debt was incurred                                    Is anyone else liable on this claim?
                                                               U No
     Last 4 digits of account                                  O Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     number

     Do multiple creditors have an interest in the             As of the petition filing date, the claim is:
     same property?                                            Check all that apply.

     O No                                                      O Contingent
                                                               • Unliquidated
     0 Yes. Have you already specified the relative            O Disputed
              priority?
          •   No. Specify each creditor, including this
                  creditor, and its relative priority.




          O   Yes. The relative priority of creditors is
                  specified on lines



  Official Form 206D                       Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page       of
             Case 19-63309-sms                 Doc 8        Filed 09/06/19 Entered 09/06/19 16:33:00                                    Desc Main
                                                           Document      Page 25 of 39
                                                                                 Case number (ir known)
Debtor
               Name



Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1


List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                              On which line in Part 1      Last 4 digits of
         Name and address
                                                                                                              did you enter the            account number
                                                                                                              related creditor?            for this entity


                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.


                      •

                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                              Line 2.




                                                                                                               Line 2.




                                                                                                               Line 2.




                                                                                                               Line 2.




Form 206D                          Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                page      of
             Case 19-63309-sms                        Doc 8    Filed 09/06/19 Entered 09/06/19 16:33:00                        Desc Main
   Fill in this information to identify the case:             Document      Page 26 of 39
   Debtor         Amber McDermott Land Trust
   United States Bankruptcy Court for the: Northern                    District of GA
                                                                                  (State)
   Case number
   (If known)
                                                                                                                                U Check if this is an
                                                                                                                                  amended filing
  Official Form 206E/F
  Schedule E/F: Creditors Who Have Unsecured Claims                                                                                            12/15

  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
  unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
  on Schedule NB: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
  (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
  the Additional Page of that Part included in this form.


 Part 1:     List All Creditors with PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
     0   No. Go to Part 2.
     12 Yes. Go to line 2.

 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
    3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                Total claim      Priority amount

gg   Priority creditor's name and mailing address
      Midland Mortgage
                                                              As of the petition filing date, the claim is:
                                                              Check all that apply.
                                                                                                                 130,000        $   130,000

     P.O. Box 268806                                          O Contingent
                                                              •  Unliquidated
     Oklahoma City, OK 73126-8806                             O Disputed

     Date or dates debt was incurred                          Basis for the claim:
                                                              Mortgage Protection
     May 2003
     Last 4 digits of account                                 Is the claim subject to offset?
     number      8     2 2 1                                  O No
                                                              O Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) ( 7 )


Es Priority creditor's name and mailing address               As of the petition filing date, the claim is: $
                                                              Check all that apply.
                                                              O Contingent
                                                              •  Unliquidated
                                                              O Disputed

     Date or dates debt was incurred                          Basis for the claim:



     Last 4 digits of account                                 Is the claim subject to offset?
     number                                                   0 No
                                                              O Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (   )


ES Priority creditor's name and mailing address               As of the petition filing date, the claim is: $
                                                              Check all that apply.
                                                              O Contingent
                                                              O Unliquidated
                                                              CI Disputed
     Date or dates debt was incurred                           Basis for the claim:



     Last 4 digits of account                                 Is the claim subject to offset?
     number                                                   0 No
                                                              O Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (  )




  Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                               page 1 of
  Debtor      Case 19-63309-sms
               Amber                   Doc 8
                     McDermott Land Trust                    Filed 09/06/19 Entered
                                                                                  Case 09/06/19
                                                                                       number (if known) 16:33:00         Desc Main
                 Name
                                                            Document      Page 27 of 39
I=           Additional Page


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
                                                                                                            Total claim   Priority amount
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.



2._    Priority creditor's name and mailing address
                                                            As of the petition filing date, the claim is:
                                                            Check all that apply.
                                                            O Contingent
                                                            •   Unliquidated
                                                              0 Disputed

       Date or dates debt was incurred                      Basis for the claim:



       Last 4 digits of account                             Is the claim subject to offset?
       number                                               O No
                                                            O Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (   )


2._    Priority creditor's name and mailing address
                                                            As of the petition filing date, the claim is:
                                                            Check all that apply.
                                                            O Contingent
                                                            •   Unliquidated
                                                              0 Disputed

       Date or dates debt was incurred                       Basis for the claim:



       Last 4 digits of account                             Is the claim subject to offset?
       number                                               U No
                                                            O Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (  )

2._    Priority creditor's name and mailing address
                                                            As of the petition filing date, the claim is:
                                                            Check all that apply.
                                                            LI Contingent
                                                            •  Unliquidated
                                                            O Disputed


       Date or dates debt was incurred                       Basis for the claim:


       Last 4 digits of account                             Is the claim subject to offset?
       number                                               U No
                                                            O Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (   )

2._    Priority creditor's name and mailing address
                                                            As of the petition filing date, the claim is:
                                                            Check all that apply.
                                                             0 Contingent
                                                             0 Unliquidated
                                                            O Disputed

       Date or dates debt was incurred                       Basis for the claim:



       Last 4 digits of account                             Is the claim subject to offset?
       number                                               O No
                                                            O Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (   )




      Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                 page   of
  Debtor    Case 19-63309-sms
              Amber                  Doc 8
                    McDermott Land Trust                   Filed 09/06/19 Entered
                                                                                Case 09/06/19
                                                                                     number   16:33:00       (if known)
                                                                                                                                           Desc Main
               Name                                       Document      Page 28 of 39
 Part 2:    List All Creditors with NONPRIORITY Unsecured Claims

 3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
    unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                                  Amount of claim

3.1 Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:
                                                                       Check all that apply.                              $
                                                                       0 Contingent
                                                                       0 Unliquidated
                                                                       1:1 Disputed

                                                                       Basis for the claim:

    Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                       U No
    Last 4 digits of account number                                    0 Yes
    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:
                                                                       Check all that apply.                              $
                                                                       0 Contingent
                                                                       0 Unliquidated
                                                                       0 Disputed
                                                                        Basis for the claim:

    Date or dates debt was incurred                                     Is the claim subject to offset?
                                                                        U No
    Last 4 digits of account number                                     0 Yes
     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:
                                                                        Check all that apply.                             $
                                                                        U Contingent
                                                                        0 Unliquidated
                                                                        0 Disputed
                                                                        Basis for the claim:

     Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        0 No
     Last 4 digits of account number                                    0 Yes
3.4 Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:
                                                                        Check all that apply.                             $
                                                                        0 Contingent
                                                                        0 Unliquidated
                                                                        0 Disputed
                                                                        Basis for the claim:

                                                                        Is the claim subject to offset?
     Date or dates debt was incurred
                                                                        lj No
     Last 4 digits of account number                                    0 Yes
     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:
                                                                        Check all that apply.                             $
                                                                        0 Contingent
                                                                        0 Unliquidated
                                                                        0 Disputed
                                                                        Basis for the claim:

     Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        0 No
     Last 4 digits of account number                                    0 Yes
3.6 Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:
                                                                        Check all that apply.                                 $
                                                                        0 Contingent
                                                                        0 Unliquidated
                                                                        0 Disputed
                                                                        Basis for the claim:
                                                                        Is the claim subject to offset?
     Date or dates debt was incurred
                                                                        0 No
     Last 4 digits of account number                                    0 Yes


    Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                                 page   of
     Debtor     Case 19-63309-sms
                 Amber McDermott LandDoc 8
                                      Trust                 Filed 09/06/19 Entered
                                                                                 Case 09/06/19
                                                                                      number   16:33:00     (if known)
                                                                                                                                         Desc Main
                  Name
                                                           Document      Page 29 of 39
Part 2:       Additional Page


     Copy this page only if more space is needed. Continue numbering the lines sequentially from the                             Amount of claim
     previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3.      Nonpriority creditor's name and mailing address               As of the petition filing date, the claim is:
                                                                      Check all that apply.                              $
                                                                      Li Contingent
                                                                      0 Unliquidated
                                                                      Li Disputed
                                                                      0 Liquidated and neither contingent nor
                                                                          disputed

                                                                      Basis for the claim:

         Date or dates debt was incurred                              Is the claim subject to offset?
                                                                      CI No
         Last 4 digits of account number         _   ___              0 Yes

3.       Nonpriority creditor's name and mailing address
                                                                      As of the petition filing date, the claim is:
                                                                      Check all that apply.                              $
                                                                      0 Contingent
                                                                      0 Unliquidated
                                                                      0 Disputed

                                                                       Basis for the claim:

                                                                       Is the claim subject to offset?
         Date or dates debt was incurred
                                                                       Li No
         Last 4 digits of account number         — —                   0 Yes

3.       Nonpriority creditor's name and mailing address
                                                                       As of the petition filing date, the claim is:
                                                                       Check all that apply.                             $
                                                                       0 Contingent
                                                                       Li Unliquidated
                                                                       0 Disputed

                                                                       Basis for the claim:

         Date or dates debt was incurred                               Is the claim subject to offset?
                                                                       Li No
         Last 4 digits of account number                               0 Yes

3.       Nonpriority creditor's name and mailing address
                                                                       As of the petition filing date, the claim is:
                                                                       Check all that apply.                             $
                                                                       0 Contingent
                                                                       Li Unliquidated
                                                                       0 Disputed
                                                                       Basis for the claim:
                                                                       Is the claim subject to offset?
         Date or dates debt was incurred
                                                                       0 No
         Last 4 digits of account number                               CI Yes


3.       Nonpriority creditor's name and mailing address
                                                                       As of the petition filing date, the claim is:
                                                                       Check all that apply.                                 $
                                                                       0 Contingent
                                                                       0 Unliquidated
                                                                       0 Disputed
                                                                       Basis for the claim:
                                                                       Is the claim subject to offset?
         Date or dates debt was incurred
                                                                       0 No
         Last 4 digits of account number          — — --               0 Yes




       Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page   of
  Debtor       Case 19-63309-sms
                Amber                   Doc 8
                      McDermott Land Trust                    Filed 09/06/19 Entered
                                                                                   Case 09/06/19
                                                                                        number vim.) 16:33:00                          Desc Main
                 Name                                        Document      Page 30 of 39
  art 3:         List Others to Be Notified About Unsecured Claims


I. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.
   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.


           Name and mailing address                                                        On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                                           related creditor (if any) listed?               account number, if
                                                                                                                                           any

1.1.                                                                                      Line
                                                                                          LI      Not listed. Explain                      — — — —


1.2.                                                                                      Line
                                                                                           0      Not listed. Explain                      — — — —


4.3.                                                                                       Line
                                                                                           U      Not listed. Explain                      — — — —


4.4.                                                                                       Line
                                                                                           0      Not listed. Explain                      — — — —


41.                                                                                        Line
                                                                                           0      Not listed. Explain                      — — — —


4.5.                                                                                       Line
                                                                                           U      Not listed. Explain                      — — — —


4.6.                                                                                       Line
                                                                                           0      Not listed. Explain                      — — — —


4.7.                                                                                       Line
                                                                                           0      Not listed. Explain                      — — — —


4.8.                                                                                       Line
                                                                                           U      Not listed. Explain                       — — — —


4.9.                                                                                       Line
                                                                                           0      Not listed. Explain                       — — — —


4.10.                                                                                      Line
                                                                                            0     Not listed. Explain                       — — — —


4.11.
                                                                                           Line
                                                                                            0      Not listed. Explain                      — — — —




       Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                                 page     of
     Debtor    Case 19-63309-sms         Doc 8     Filed 09/06/19 Entered
                                                                        Case 09/06/19
                                                                             number   16:33:00  (if known)
                                                                                                                      Desc Main
                 Name                             Document      Page 31 of 39
 Pa t 3:      Additional Page for Others to Be Notified About Unsecured Claims


          Name and mailing address                                         On which line in Part 1 or Part 2 is the    Last 4 digits of
                                                                           related creditor (if any) listed?           account number,
                                                                                                                       if any
                                                                          Line
                                                                          0       Not listed. Explain                  — — — —


                                                                          Line
                                                                           0      Not listed. Explain                  — — — —


                                                                          Line
                                                                           0      Not listed. Explain                  — — — —


                                                                           Line
                                                                           0      Not listed. Explain                  — — — —


                                                                           Line
                                                                           CI     Not listed. Explain                  — — — —


                                                                           Line
                                                                           0      Not listed. Explain                  — — — —


                                                                           Line
                                                                           0      Not listed. Explain                  — — — —


                                                                           Line
                                                                           0      Not listed. Explain                   — — — —


4.                                                                         Line
                                                                           0      Not listed. Explain                   — — — —


4.                                                                         Line
                                                                           0      Not listed. Explain                   — — — —


4.                                                                         Line
                                                                           CI     Not listed. Explain                   — — — —


4.                                                                         Line
                                                                           0       Not listed. Explain                  — — — —


4.                                                                         Line
                                                                           0       Not listed. Explain                  — — — —


4.                                                                         Line
                                                                           0       Not listed. Explain                  — — — —




       Official Form 206E/F                 Schedule E/F: Creditors Who Have Unsecured Claims                                    page     of
 Debtor     Case 19-63309-sms
             Amber McDermott LandDoc 8
                                  Trust               Filed 09/06/19 Entered
                                                                           Case 09/06/19
                                                                                number (if known) 16:33:00    Desc Main
               Name                                  Document      Page 32 of 39
Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                   Total of claim amounts



5a. Total claims from Part 1                                                               5a.     $ 130,000


                                                                                                   $0
5b. Total claims from Part 2                                                               5b.




Sc. Total of Parts 1 and 2
                                                                                           5c.     $ 130,O00
    Lines 5a + 5b = 5c.




   Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                              page ___ of
            Case 19-63309-sms                   Doc 8       Filed 09/06/19 Entered 09/06/19 16:33:00                                  Desc Main
                                                           Document      Page 33 of 39
 Fill in this information to identify the case:


 Debtor name    Amber McDermott Land Trust

 United States Bankruptcy Court for the: Northern                 District of    GA
                                                                                (State)
 Case number (If known):                                            Chapter



                                                                                                                                       0 Check if this is an
                                                                                                                                           amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


 I. Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
       0 Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule NB: Assets - Real and Personal Property (Official
       Form 206A/B).
 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired lease


         State what the contract or
 2.1     lease is for and the nature
         of the debtor's interest

         State the term remaining
         List the contract number of
         any government contract


         State what the contract or
 2.2     lease is for and the nature
         of the debtor's interest

         State the term remaining
         List the contract number of
         any government contract                  ,


         State what the contract or
 2.3     lease is for and the nature
         of the debtor's interest

         State the term remaining
         List the contract number of
         any government contract


         State what the contract or
 2A
         lease is for and the nature
         of the debtor's interest

         State the term remaining
         List the contract number of
         any government contract


         State what the contract or
 2.5     lease is for and the nature
         of the debtor's interest

         State the term remaining
         List the contract number of
         any government contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                                                 page 1 of
             Case 19-63309-sms                Doc 8     Filed 09/06/19 Entered 09/06/19 16:33:00                           Desc Main
                                                       Document      Page 34 of 39
Debtor          Amber McDermott Land Trust                                             Case number (if known)
                Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

        List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired lease



          State what the contract or
 2._      lease is for and the nature
          of the debtor's interest

          State the term remaining
          List the contract number of
          any government contract


          State what the contract or
 2._      lease is for and the nature
          of the debtor's interest

          State the term remaining
          List the contract number of
          any government contract


          State what the contract or
 2._      lease is for and the nature
          of the debtor's interest

          State the term remaining
          List the contract number of
          any government contract


          State what the contract or
 2._      lease is for and the nature
          of the debtor's interest

          State the term remaining
          List the contract number of
          any government contract


          State what the contract or
 2._      lease is for and the nature
          of the debtor's interest

          State the term remaining
          List the contract number of
          any government contract


          State what the contract or
  2._     lease is for and the nature
          of the debtor's interest

          State the term remaining
          List the contract number of
          any government contract


          State what the contract or
  2._     lease is for and the nature
          of the debtor's interest

          State the term remaining
          List the contract number of
          any government contract



  Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                page      of
            Case 19-63309-sms                  Doc 8        Filed 09/06/19 Entered 09/06/19 16:33:00                                  Desc Main
                                                           Document      Page 35 of 39
 Fill in this information to identify the case:


 Debtor name     Amber McDermott Land Trust

 United States Bankruptcy Court for the: Northern                   District of   GA
                                                                                  (State)
 Case number (If known):



                                                                                                                                       U Check if this is an
                                                                                                                                         amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                 12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


 1. Does the debtor have any codebtors?
       121 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       1:1 Yes

 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
     schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                              Column 2: Creditor

                                                                                                                                           Check all
            Name                     Mailing address                                                    Name                                         schedules
                                                                                                                                           that apply:

 2.1                                                                                                                                       0 D
                                     Street                                                                                                0 E/F
                                                                                                                                           D G


                                     City                       State                   ZIP Code

 2.2
                                                                                                                                           D D
                                     Street                                                                                                0 E/F
                                                                                                                                           0 G


                                     City                       State                   ZIP Code

 2.3
                                                                                                                                           0 D
                                     Street                                                                                                0 E/F
                                                                                                                                           0 G


                                     City                       State                   ZIP Code
 2.4
                                                                                                                                            0 D
                                     Street                                                                                                 0 E/F
                                                                                                                                            0 G


                                      City                       State                      ZIP Code
 2.5
                                                                                                                                            0 D
                                      Street                                                                                                0 E/F
                                                                                                                                            0 0


                                      City                       State                      ZIP Code

 2.6
                                                                                                                                            0 D
                                      Street                                                                                                0 E/F
                                                                                                                                            0 0


                                      City                       State                      ZIP Code



Official Form 206H                                             Schedule H: Codebtors                                                          page 1 of
            Case 19-63309-sms               Doc 8      Filed 09/06/19 Entered 09/06/19 16:33:00                        Desc Main
Debtor
                                                      Document      Page 36 of 39
                                                                            Case number Of known)
               Name




            Additional Page if Debtor Has More Codebtors


           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                  Column 2: Creditor

                                                                                                                            Check all schedules
            Name                  Mailing address                                            Name                           that apply:


 2.
                                                                                                                            0 D
                                  Street                                                                                    0 E/F
                                                                                                                            0 G


                                   City                    State           ZIP Code


 2.
                                                                                                                            0 D
                                   Street                                                                                   0 E/F
                                                                                                                            0 G


                                   City                    State           ZIP Code

 2.
                                                                                                                            D o
                                   Street                                                                                   0 E/F
                                                                                                                            0 G


                                   City                    State           ZIP Code


 2.
                                                                                                                            0 D
                                   Street                                                                                   0 E/F
                                                                                                                            D G


                                   City                    State           ZIP Code

 2.
                                                                                                                            Do
                                   Street                                                                                   0 E/F
                                                                                                                            D O


                                   City                    State           ZIP Code


 2.
                                                                                                                             0 D
                                   Street                                                                                    0 E/F
                                                                                                                             D O


                                   City                    State            ZIP Code


 2.
                                                                                                                             0 D
                                   Street                                                                                    0 E/F
                                                                                                                             D G


                                   City                    State            ZIP Code


 2.
                                                                                                                             0 D
                                   Street                                                                                    0 E/F
                                                                                                                             0 G


                                   City                     State           ZIP Code




  Official Form 206H                                    Schedule H: Codebtors                                                    page       of
              Case 19-63309-sms                 Doc 8      Filed 09/06/19 Entered 09/06/19 16:33:00   Desc Main
                                                          Document      Page 37 of 39
 Fill in this information to identify the case:

 Debtor name
                      Amber McDermott Land Trust

 United States Bankruptcy Court for the:   Northern               District of   GA
                                                                                (State)
 Case number (If known):


                                                                                                      1:1 Check if this is an
                                                                                                          amended filing




Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                             12/15




Part 1:       Summary of Assets


1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

     la.   Real property:
                                                                                                        0
           Copy line 88 from Schedule NB


     1b. Total personal property:                                                                       0
         Copy line 91A from Schedule NB

     lc. Total of all property:                                                                         0
           Copy line 92 from Schedule NB




Part 2:       Summary of Liabilities




2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 2060)
                                                                                                         0
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a.Total claim amounts of priority unsecured claims:
        Copy the total claims from Part 1 from line 5a of Schedule E/F                                 $ 130,000

     3b.Total am ount of claims of nonpriority am ount of unsecured claims:
        Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F




4. Total liabilities                                                                                   $ 130,000
   Lines 2+ 3a+ 3b




 Official Form 206Sum                       Summary of Assets and Liabilities for Non-Individuals            page 1
          Case 19-63309-sms                   Doc 8       Filed 09/06/19 Entered 09/06/19 16:33:00                               Desc Main
                                                         Document      Page 38 of 39
 Fill in this information to identify the case and this filing:


 Debtor Name      Amber McDermott Land Trust
 United States Bankruptcy Court for the:  Norther I-,                District of   GA
                                                                                   (State)
 Case number (If known):  \              YSCci



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                   12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



           Declaration and signature



        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
        another individual serving as a representative of the debtor in this case.

        I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


               Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 2060)

               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

               Schedule H: Codebtors (Official Form 206H)

               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

               Amended Schedule


               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


               Other document that requires a declaration




        I declare under penalty of perjury that the foregoing is true and c            ct.


        Executed on    6 c) \ 0
                       MM/ DD / YYYY                              Sig   um-6 indivi          al signing on behalf of debtor



                                                                                                           Y\N, c Dsle
                                                                  Printed name

                                                                        D
                                                                  Position or relationship to debtor



Official Form 202                         Declaration Under Penalty of Perjury for Non-Individual Debtors
Case 19-63309-sms        Doc 8    Filed 09/06/19 Entered 09/06/19 16:33:00   Desc Main
                                 Document      Page 39 of 39


List of Creditors



Midland Mortgage
PO Box 26648
Oklahoma City, OK 73126-0648
